COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-06-026-
CV



IN RE HEIDI KLARA	RELATOR

JUANDINE WILLIAMS



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus 
and is of the opinion that relief should be denied.  We are confident that after hearing the motion to transfer on January 30, 2006, the trial court will promptly rule on the motion.  Accordingly, relator's petition for writ of mandamus is denied.

Relator shall pay all costs of this original proceeding
, for which let execution issue.

PER CURIAM





PANEL A
: WALKER, J.; CAYCE, C.J.; and GARDNER, J.



DELIVERED: January 27, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.